      Case 2:19-cv-00025-GMN-CWH Document 5 Filed 02/14/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEVADA – RENO DIVISION

PETER D’ARCY, On Behalf of Himself and
All Others Similarly Situated,

                        Plaintiff,
                v.
                                                  Case No. 2:19-cv-00025
NEVADA GOLD & CASINOS, INC.,
WILLIAM J. SHERLOCK, WILLIAM G.
JAYROE, FRANK CATANIA, FRANCIS M.
RICCI, RUDOLPH K. KLUIBER, and
SHAWN W. KRAVETZ,

                       Defendants.

                            NOTICE OF VOLUNTARY DISMISSAL

       Notice is hereby given that, pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses his claims in the above-titled action against Defendants

without prejudice. This notice of dismissal is being filed with the Court before service by

Defendants of either an answer or a motion for summary judgment. No class has been certified

in this case; Rule 23(e) of the Federal Rules of Civil Procedure therefore does not apply to this

dismissal.

February 14th, 2018                          Respectfully submitted,


                                             MUCKLEROY LUNT, LLC
                                             By: /s/ Martin A. Muckleroy
                                             Martin A. Muckleroy
                                             Nevada Bar No. 9634
                                             6077 S. Fort Apache Rd., Ste. 140
                                             Las Vegas, NV 89148
                                             Tel.: (702) 907-0097
                                             E-mail: martin@muckleroylunt.com

                                             Attorneys for Plaintiff
     Case 2:19-cv-00025-GMN-CWH Document 5 Filed 02/14/19 Page 2 of 2




OF COUNSEL:

KAHN SWICK & FOTI, LLC
Michael J. Palestina, Esq.
Christopher R. Tillotson, Esq.
1100 Poydras St., Suite 3200
New Orleans, LA 70163
Tel.: (504) 455-1400
Fax: (504) 455-1498
E-mail: Michael.Palestina@ksfcounsel.com
Christopher.tillotson@ksfcounsel.com




                                           2
